DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 30, 2020 and July 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an ab without significantly more.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03:
According to the first part of the Alice analysis, in the instant case, the claims were determined to be directed to one of the four statutory categories: a method/process (claims 1-14) and a machine/system/product (claims 15-20). Based on the claims being determined to be within of the four categories (i.e., method or system), (Step 1).
Regarding independent claim 1:
Step 2A Prong One:  This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim.
Regarding independent claim 1 the claim recites a judicial exception as analyzed below:
processing the multifrequency permittivity data (Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I) to determine salinity of formation water of the subsurface formation (Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III);  
The limitations as analyzed include concepts directed to the “mental process” groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection I) and “mathematical concepts” of abstract ideas performed using mathematical calculations. Thus, limitations noted above fall into the “mental process” and “mathematical concepts” groupings of abstract ideas.

Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. See 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55.
This judicial exception is not integrated into practical application. In particular, the claim recites the following limitations:
configuring and operating a downhole logging tool to conduct downhole electromagnetic measurements on the subsurface formation over a range of frequencies, wherein the downhole electromagnetic measurements are used to determine and store multifrequency permittivity data that characterizes permittivity of the subsurface formation over a set of frequencies less than 1 MHz (Mere data gathering – obtaining information (see MPEP § 2106.05(g));
When viewed in combination or as a whole, the recited additional elements do no more than add insignificant extra-solution to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, independent claim 1 is directed to an abstract idea.

Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
Regarding independent claim 1, the limitations do not include additional elements that are sufficient to amount to significantly more that the judicial exception, as discussed above.
First, the additional elements include the recitation of gathering data using a logging tool having a memory to store multifrequency permittivity data are directed towards insignificant extra solution activity such as collecting data and then storing results/data, as supported by MPEP 2106.05(d)(ll) which indicates that mere collection or receipt of data as well as storing the retrieved information in memory is a well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.
Thus, the claim limitations elements in claim 1, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what the courts have identified as "significantly more”.
Regarding dependent claims 2, 3, 4, 5 and 7, these claims recite generic components or machinery (memory (claim 2), data types (claims 3, 5), mental process or mathematical calculations (claims 4, 6, 7-12), and a processor (claim 14) which are elements that are insufficient to amount to significantly more that the judicial exception, as discussed above.
Similarly, clam 6 does not include additional elements that are sufficient to amount to significantly more that the judicial exception, since it recites a determining process which is a “mathematical concept” of abstract ideas performed using mathematical calculations.
Thus, the claim limitations elements in claims 1-14, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.
Independent claim  15 recites similar features as those recited in independent claim 1 and thus are rejected on similar grounds.
Dependent claims 16-20 recite similar features as those recited in dependent claims 2-14 and are thus rejected on similar grounds.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0120468 to Seleznev et al. (hereinafter Seleznev).
Regarding independent claim 1, Seleznev discloses a method for characterizing a subsurface formation (using electromagnetic logs or measurements for determining values for the parameters of a formation or the rock thereof, at least para. 0001), comprising:
i) configuring and operating a downhole logging tool to conduct downhole electromagnetic measurements on the subsurface formation over a range of frequencies (electromagnetic (EM) measurements of a rock sample are conducted at various frequencies, at least para. 0006), wherein the downhole electromagnetic measurements are used to determine and store multifrequency permittivity data that characterizes permittivity of the subsurface formation over a set of frequencies less than 1 MHz (EM measurements including permittivity and conductivity are stored in a memory, at least para. 0075 and 0092 and Figs. 2A, 3A, 4A, 5A, permittivity at a set of frequencies less than 1MHz); and 
ii) processing the multifrequency permittivity data to determine salinity of formation water of the subsurface formation (Fig. 3A, dependence of permittivity with respect to frequency for changing water salinity, at least para. 0014 and formation permittivity and conductivity are used to calculate water salinity, at least para. 0075 and Fig. 7).
Regarding independent claim 15, Seleznev discloses a system for characterizing a subsurface formation, comprising: at least one processor (processor performs operations, at least para. 0092) configured to: i) obtain multifrequency permittivity data that characterizes permittivity of the subsurface formation over a set of frequencies less than 1 MHz (at least Figs. 2A, 3A, 4A and 5A, low frequency data was inverted to obtain the following unknowns, matrix permittivity, at least para. 0080); and ii) process the multifrequency permittivity data to determine salinity of formation water of the subsurface formation (at least Fig. 3A, dependence of permittivity with respect to frequency for changing water salinity, at least para. 0014, and investigation of a rock sample involves the use of EM measurements of the rock sample which wideband electromagnetic response data are obtained and processed by inversion in order to determine values for a plurality of parameters of the rock sample, including salinity. The wideband electromagnetic response data is derived from EM measurements of the rock sample at frequencies that fall within a wideband of frequencies, wherein the wideband of frequencies includes a low frequency sub-band and the low frequency sub-band includes one or more frequencies less than 10 kHz, at least  para. 0006, 0039, 0098).
Regarding claim 2, Seleznev discloses storing or outputting data that represents the salinity of the formation water of the subsurface formation (EM response and other parameters values, including salinity are stored in memory, at least para. 0092).
Regarding claims 3 and 16, Seleznev discloses wherein the set of frequencies includes frequencies between 1 MHz and 1 KHz; and/or the set of frequencies includes frequencies between 1 KHz and 100 Hz; and/or the set of frequencies includes frequencies between 100 Hz and 10 Hz (the frequency signals contain spaced conductivity and phase data points between 1MHZ and 12.6KHz, at least para. 0078).  
Regarding claims 4 and 17, Seleznev discloses determining at least one additional formation property based on the salinity of the formation water of the subsurface formation (the parameters include, amongst others, grain size, water filled porosity, and water salinity, at least para. 0009, 0075 and 0092).
Regarding claims 5 and 18, Seleznev discloses wherein the at least one additional formation property comprises formation water saturation (the results of the inversion include water saturation, at least para. 0009, 0095).
Regarding claim 14, Seleznev discloses wherein: the processing of ii) is performed by a processor (processor conducts operations, at least para. 0102, 0103).  
Regarding claim 20, Seleznev discloses wherein the multifrequency permittivity data is derived from multifrequency electromagnetic measurements performed by a downhole logging tool selected from the group consisting of a wireline logging tool, a logging-while-drilling logging tool, a measurement-while-drilling logging tool, and a tripping-while-drilling logging tool (the logging tool can be conveyed through the borehole by a conveyance mechanism. The conveyance mechanism can be a wireline cable (wireline tool), drill pipe (logging while drilling tool), a tractor device, a tool string that extends through a drill bit (thru-bit logging tool) or other suitable conveyance mechanism, at least para. 0097).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2020/024044 to Menssen discloses methods for conducting a drilling operation by estimating the parameter of interest (e.g., resistivity, conductivity, permittivity) in real-time during the drilling operation and conducting the drilling operation in dependence upon the estimate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858